UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 74-3206736 (State of incorporation) (IRS Employer ID Number) t. Suite #46843 Miami, FL 33179-3899 (Address of principal executive offices) 888-251-3422 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 19, 2013,167,802,516 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item IA. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. MUSTANG ALLIANCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expense - Total current assets Plant and equipment, net - Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation-related party Notes payable Notes payable-related party Convertible debts - Contract settlement liabilities-current portion - Due to shareholder Total current liabilities Convertible debts, net of discounts of $1,297,500 and $0, respectively - Contract settlement liabilities - Total long term liabilities - Total liabilities Commitments and contingencies (See note 9) Stockholder's deficit Preferred stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 500,000,000 shares authorized, 137,037,834 and 104,537,834 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid in capital Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 (AN EXPLORATION STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period February 22, 2007 (Inception) to June 30, Net revenues $
